DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on December 14, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,953,101 B2; 10,940,209 B2; and 10,046,056 B2, and U.S. Application No. 16/723,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific antigen as SEQ ID NO: 21, a fragment of deamidated alpha gliadin); Species B (i.e., a single and specific polymeric linker as disulfide bond); and Species C (i.e., a single and specific liver-targeting moiety as N-acetylgalactosamine) in the reply filed on April 10, 2020, is acknowledged. 
Additionally, Applicant’s further election without traverse of Species B having the structure of Y’CMP where Y’ comprises a disulfanyl ethyl ester, n is an integer from 1 to 100, p is an integer from 2 to 150, “W” is a random copolymer of different W1 and W2 groups) in the electronic communication received on April 16, 2020, is acknowledged.  Please see accompanying Interview Summary and attached email communication for further details and depiction of the election structure for Species B.  

Status of Claims
Claim 1 was originally filed on December 20, 2019. 
The amendment received on January 28, 2020, canceled claim 1; and added new claims 2-21.  The amendment received on September 24, 2020, amended claims 4, 6-8, 10, 13, 15, and 18-19.  The 
Claims 2-21 are currently pending and claims 2-4, 6, 8, 10-15, and 17-21 are under consideration as claims 5, 7, 9, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 10, 2020.

Priority
The present application is continuation of U.S. Application No. 15/925,628, filed on March 19, 2018, which is a continuation of PCT/IB2016/001411 filed on September 16, 2016, which is a continuation-in-part of U.S. Application No. 15/185,564 filed June 17, 2016, now issued as U.S. Patent No. 10,046,056 B2, which is a continuation-in-part to U.S. Application No. 14/859,292 filed September 19, 2015, which is a continuation-in-part to U.S. Application No. 14/627,297 filed February 20, 2015, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/942,142 filed February 21, 2014.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Please note that in light of the amendments to the claims, claims 2-21 have an effective priority date of February 21, 2014, as the amendments are supported by the priority documents.  Therefore, the effective filing date of the instant application is February 21, 2014.  

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on December 14, 2021, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal 
Please note that the Examiner is interpreting the scope of claims 4, 15, and 20 as open-ended requiring 100% identity to at least one of the recited sequences but with any N-/C-terminal additions.  As such, the scope of claims 4, 15, and 20 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claims 6, 11-13, 17, and 21 as open-ended requiring only a 2mer of SEQ ID NOs: 20-23 or deamidated alpha gliadin, native alpha gliadin, and omega gliadin, i.e., any dipeptide.  Mitea et al. analyzed over 3,000 expressed alpha-gliadin sequences from 11 bread wheat cultivars to determine whether they encode for peptides potentially involved in celiac disease (See Mitea et al., PLoS One 5:e15637 (2010) at abstract) (cited in the Action mailed on 5/29/20).  Mitea et al. also teaches five antigenic peptides derived from alpha-gliadins that are known to be involved in celiac disease where four of these peptides being nine amino acids in length constitute the minimal “canonical” epitope cores needed to provoke an adaptive immune response in celiac patients and the other peptide is known to be involved in an innate immune response observed in celiac disease (See Mitea article, pg. 2, col. 1, last full paragraph, Table 1).  Moreover, Mitea et al. identified a large series of sequence variants with or two amino acid substitutions in these give canonical epitope motifs (See Mitea article, pg. 2, col. 1, last full paragraph to pg. 3, col. 2, last full paragraph; Tables 2-6).  As such, Mitea et al. evidences that an ordinary skilled artisan would be well-aware of what constitutes a tolerogenic portion of alpha gliadin, deamidated alpha gliadin, and SEQ ID NOs: 20-21.  Therefore, this known core sequence is required in any portion of SEQ ID NO: 21 and/or alpha gliadin.  Thus, the scope of claims 6, 11-13, 17, and 21 are analogous to “comprising a sequence of SEQ ID NO: 1” above. 
Please note that the Examiner is interpreting the scope of claim 19 as open-ended requiring a single amino acid up to 100% identity to SEQ ID NO: 20 or 21 with any N-/C-terminal additions. As such, the scope of claim 19 is analogous to “comprising a sequence of SEQ ID NO: 1” above but only requiring a single amino acid.  

Response to Arguments
Applicant’s arguments, see Response, filed 12/14/21, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 2 and 18 has been withdrawn. 

Applicant’s arguments, see Response, filed 12/14/21, with respect to the double patenting objection have been fully considered and are persuasive.  The objection of claim 8 as being a substantial duplicate of claim 2 has been withdrawn. 

Applicant’s arguments, see Response, filed 12/14/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 2-4, 6, 8, 10-15, and 17-21 as being unpatentable over claims 1-25 of U.S. Patent No. 10,046,056 B2 (Hubbell et al. (I)) in view of Moad et al., Macromol. Chem. Physics 215:9-26 (2014) has been withdrawn. 

Applicant’s arguments, see Response, filed 12/14/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 2-4, 6, 8, 10-15, and 17-21 as being unpatentable over claims 1-18 of U.S. Patent No. 10,953,101 B2 (Hubbell et al. (II)) in view of Moad et al., Macromol. Chem. Physics 215:9-26 (2014) has been withdrawn. 

Applicant’s arguments, see Response, filed 12/14/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 2-4, 6, 8, 10-15, and 17-21 as being unpatentable over claims 1-18 of U.S. Patent No. 10,940,209 B2 (Hubbell et al. (V)) in view of Moad et al., Macromol. Chem. Physics 215:9-26 (2014) has been withdrawn. 

Applicant’s arguments, see Response, filed 12/14/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 2-4, 6, 8, 10-15, and 17-21 as being unpatentable over claims 2-21 of copending Application No. 16/723,914  has been withdrawn.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 6, 8, 10-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-24, and 26 of U.S. Patent No. 10,821,157 B2 (Hubbell et al. (III)); and over claims 1-7, 9-21, and 23-25 of U.S. Patent No. 10,946,079 B2 (Hubbell et al. (IV)), each in view of Moad et al., Macromol. Chem. Physics 215:9-26 (2014).  Although the claims at issue are not identical, they are not patentably distinct from each other.
US Patent No. 10,821,157 B2
Hubbell et al. (III) claims:

    PNG
    media_image1.png
    230
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    490
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    452
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    94
    410
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    121
    643
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    595
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    361
    533
    media_image7.png
    Greyscale

(See Hubbell (III) claims 5-6 and 36-37 note: correspond to patent claims 1-2, 7 and 17, respectively).  It is noted that the instantly claimed polymeric linker does not require direct binding to the antigen. As such, Hubbell (III)’s claims 1 and 17 are encompassed by present claims 2, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2– (i.e., Formula Yp), and Z comprises a liver targeting moiety wherein the liver targeting moiety is galactose or N-acetylgalactosamine.  Hubbell et al. (III) also claims where Z is conjugated at its C1, C2, or C6 to Y (See Hubbell (III) claims 9 and 22).  Moreover, Hubbell et al. (III) claims where X comprises a synthetic self-antigen against the endogenous version of which patients develop an unwanted immune response (See Hubbell (III) claim 3) wherein the antigen can a variety of antigens including insulin, transglutaminase, MBP, MOG, PLP or SEQ ID NOs: 11-17 and antigens associated with multiple sclerosis or Type 1 diabetes (See Hubbell (III) claims 4-6, 18-20, 23-24) thereby constituting an antigen which induces an unwanted immune response as recited in instant claims 2, 8, and 18. 
	Regarding claims 3-4, 6, 10-15, 17, and 19-21, with respect to where the liver targeting moiety is a beta anomer and with respect to the antigen being associated with Celiac disease including SEQ ID NO: 21, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘297 application teaches that galactose refers to a monosaccharide sugar that exists both in open-chain form and in cyclic form having D and L isomers where in the cyclic form there are two anomers, namely, alpha and beta (See ‘297 specification, paragraph [039]) thereby constituting where the liver targeting moiety can be in the beta anomer form as recited in instant claim 3; teaches that the main antigens in Celiac disease are tissue transglutaminase and the natural and deamidated forms of gluten or gluten-like peptides such as alpha-gliadin where those skilled in the art will appreciate that while the main antigen of celiac disease is alpha gliadin, alpha gliadin turns more immunogenic in the body through deamidation by tissue glutaminase converting alpha gliadin’s glutamines to glutamic acid thereby constituting where deamidated alpha gliadin is considered a self-antigen, e.g., SEQ ID NO: 25 (i.e., 100% identical to instant SEQ ID NO: 21) (See ‘297 specification, paragraph [067]-[068], [0185]-[0187]).
Regarding claims 2, 8, and 18, Hubbell et al. (III) does not claim where the polymeric linker is bonded to a corresponding reversible addition-fragmentation chain transfer (RAFT) polymerization agent.  Moad et al. teaches that dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides (See Moad article, abstract; pg. 9, col. 2, last paragraph).  As such, an ordinary skilled artisan would be motivated with a reasonable expectation of success to bond the Wp component of the polymeric linker to a dithiobenzoate RAFT agent because dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and 

US Patent No. 10,946,079 B2
Hubbell et al. (IV) claims:

    PNG
    media_image8.png
    233
    648
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    148
    526
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    382
    606
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    131
    643
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    32
    540
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    331
    644
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    140
    538
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    304
    541
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    58
    491
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    123
    640
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    210
    622
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    148
    526
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    117
    507
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    282
    651
    media_image21.png
    Greyscale

(See Hubbell (IV) claims 5, 19, 24, 28, and 29, note: correspond to patent claims 1, 13, 17, 21, and 23, respectively).  It is noted that the instantly claimed polymeric linker does not require direct binding to the 
Moreover, Hubbell et al. (IV) claims where X comprises a synthetic self-antigen (See Hubbell (IV) claim 10) wherein the antigen can be a variety of antigens including insulin, transglutaminase, MBP, MOG, PLP or SEQ ID NOs: 11-17 and antigens associated with multiple sclerosis (See Hubbell (IV) claims 7, 9, 14-16, and 24-25) thereby constituting an antigen which induces an unwanted immune response as recited in instant claims 2, 8, and 18.  
Regarding claims 3-4, 6, 10-15, 17, and 19-21, with respect to where the liver targeting moiety is a beta anomer and with respect to the antigen being associated with Celiac disease including SEQ ID NO: 21, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and 
Regarding claims 2, 8, and 18, Hubbell et al. (IV) does not claim where the polymeric linker is bonded to a corresponding reversible addition-fragmentation chain transfer (RAFT) polymerization agent.  Moad et al. teaches that dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides (See Moad article, abstract; pg. 9, col. 2, last paragraph).  As such, an ordinary skilled artisan would be motivated with a reasonable expectation of success to bond the Wp component of the polymeric linker to a dithiobenzoate RAFT agent because dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides.  Therefore, the ‘292 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 2-4, 6, 8, 10-15, and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16/723,774 (Hubbell et al. (VI) U.S. Publication No. 2020/0121762 A1) (cited in the Action mailed on 5/29/20); and over claims 2-21 of copending Application No. 16/723,757 (Hubbell et al. (VII) U.S. Publication No. 2020/0129601 A1) (cited in the Action mailed on 5/29/20). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below. 
U.S. Publication No. 2020/0121762 A1
Hubbell et al. (VI) claims:

    PNG
    media_image22.png
    329
    649
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    234
    435
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    189
    600
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    155
    377
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    272
    607
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    221
    644
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    139
    550
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    213
    351
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    192
    599
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    149
    405
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    53
    217
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    113
    600
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    306
    653
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    263
    545
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    338
    592
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    194
    594
    media_image37.png
    Greyscale

(See Hubbell (VI) claims 2, 8, and 18).  As such, Hubbell (VI)’s claims 2, 8, and 18 are encompassed by present claims 2-3, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2–, and Z comprises a galactosylating wherein Z comprises N-acetylgalactosamine.  Hubbell et al. (VI) also claims where Z is the beta anomer (See Hubbell (VI) claim 3) thereby satisfying the claim limitation as recited in instant claim 3.  Plus, Hubbell et al. (VI) claims where Z is conjugated at its C1, C2 or C6 to Y (See Hubbell (VI) claim 3) thereby satisfying the claim limitation as recited in instant claim 3.  Hubbell et al. (VI) also claims where composition further comprises one or more additional antigens (See Hubbell (VI) claim where the antigen is a food antigen such an antigen that is associated with Celiac Disease including SEQ ID NOs: 24-27 (note: SEQ ID NO: 25 is 100% identical to instant SEQ ID NO: 21) (See Hubbell (VI) claims 3-7, 9-17, and 19-21) thereby constituting where the antigen is associated with Celiac disease such as alpha gliadin and SEQ ID NO: 21 and constituting where the antigen is a food antigen, and thus, satisfying the claim limitation as recited in instant claims 3-4, 10-15, 17, and 19-21.  As such, the ‘774 claimed invention anticipates the instantly claimed invention.

U.S. Publication No. 2020/0129601 A1
Hubbell et al. (VII) claims:

    PNG
    media_image38.png
    390
    648
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    219
    356
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    167
    588
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    256
    460
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    165
    540
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    63
    533
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    254
    660
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    111
    550
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    54
    640
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    304
    605
    media_image47.png
    Greyscale


Regarding instant claims 3-4, 6, 10-15, 17, and 19-21, with respect to the antigen being associated with Celiac disease including SEQ ID NO: 21, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘757 application teaches that the antigen to which tolerance 

Applicants’ Arguments
	Regarding the ‘157 and ‘079 patents, Applicants contend that the instant invention is nonobvious over the claims of the ‘157 and ‘079 claimed inventions because ‘157 and ‘079 do not explicitly demonstrate where W is a copolymer or a random copolymer of the W1 and W2 having p repeat units, each in combination with other unique features individually (See Applicant’s Response received on 12/14/21, pg. 12).
	Regarding the ‘774 and ‘757 co-pending applications, Applicants contend that the instant invention is nonobvious over the claims of the ‘774 and ‘757 claimed inventions because ‘774 and ‘757 do not explicitly demonstrate where W is a copolymer or a random copolymer of the W1 and W2 having p repeat units, each in combination with other unique features individually (See Applicant’s Response received on 12/14/21, pg. 12).

Response to Arguments
Applicant's arguments filed 12/14/21 for claims 2-4, 6, 8, 10-15, and 17-21 have been fully considered but they are not persuasive for the following reasons. 
Regarding each patent and/or co-pending application, pursuant under MPEP 2131.02(I), a species will anticipate a claim to a genus.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  Furthermore, pursuant under MPEP 2131.02(II), when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  In the instant case, the ‘157 and ‘079 patents encompass species of the instant claimed polymeric linker as will be further articulated below.  
	Regarding the ‘157 patent, as discussed in the rejection above, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2– (i.e., Formula Yp).  It is clear that the ‘157 R8 component in Formula Yp is –CH2-CH2-C(CH3)(CN)-, which corresponds to the instant –CH2-CH2-C(CH3)(CN) group, and ‘157’s [–CH2-C(CH3)(R9)]p component in Formula Yp corresponds to instant Wp where Wp is W1, R9 is –C(O)–NH–CH2–CH2–, and p is an integer from 2 to 150.  Moreover, it is clear that ‘157’s –S-[CH2-CH2-O]n-C(O)- corresponds to instant Y’ where n is an integer from 1 to 100.  Therefore, contrary to Applicant’s argument, the specific species of Formula Yp is encompassed by the instantly polymeric linker genus.  
	Regarding the ‘079 patent, as discussed in the rejection above, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2– (i.e., Formula Yn or Yp).  Similar to the discussion above for the ‘157 patent, it is clear that the ‘079 R8 component in Formula Yp is –CH2-CH2-C(CH3)(CN)-, which corresponds to the instant –CH2-CH2-C(CH3)(CN) group, and ‘079’s [–CH2-C(CH3)(R9)]p component in Formula Yp corresponds to instant Wp where Wp is W1, R9 is –C(O)–NH–CH2–CH2–, and p is an integer from 2 to 150.  Moreover, it is clear that ‘079’s –S-[CH2-CH2-O]n-C(O)- corresponds to instant Y’ where n is an integer from 1 to 100.  Therefore, contrary to Applicant’s argument, the specific species of Formula Yp is encompassed by the instantly polymeric linker genus.  
	Regarding the ‘774 co-pending application, as discussed in the rejection above, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2–.  It is clear that ‘774’s Y’-CH2-CH2-C(CH3)(CN)- in the polymeric linker corresponds to and is identical to instant Y’-CH2-CH2-C(CH3)(CN)-, ‘774’s –[CH2-C(CH3)(R9)]p- component in the polymeric linker corresponds to instant Wp where Wp is W1 and p is an integer from 2 to 150, and ‘774’s R9 component being –C(O)-NH-CH2-CH2- is encompassed as instant R9, i.e., C(O)-NH-CH2-CH2-.  Therefore, contrary to Applicant’s argument, the polymeric linker subgenus of ‘774 is encompassed by the instantly polymeric linker genus. 
	Regarding the ‘757 co-pending application, as discussed in the rejection above, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2–.  It is clear that ‘757’s Y’-CH2-CH2-C(CH3)(CN)- in the polymeric linker corresponds to and is identical to instant Y’-CH2-CH2-C(CH3)(CN)-, ‘757’s –[CH2-C(CH3)(R9)]p- component in the polymeric linker corresponds to instant Wp where Wp is W1 and p is an integer from 2 to 150, and ‘757’s R9 component being –C(O)-NH-CH2-CH2- is encompassed as instant R9, i.e., C(O)-NH-CH2-CH2-.  Therefore, contrary to Applicant’s argument, the polymeric linker subgenus of ‘757 is encompassed by the instantly polymeric linker genus. 
	Accordingly, the double patenting rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654